                           Case1:18-cv-04363-GBD-BCM
                           Case 1:18-cv-04363-GBD-BCM Document
                                                       Document102
                                                                104 Filed
                                                                     Filed01/03/19
                                                                           01/03/19 Page
                                                                                     Page1 1ofof1 1

          BLEA                                                                                       BLEAKl..EV PLATT &      SCHMtDT, LL,..

                                                                                                              ONE. NOKTH LEX.IHGTON A"E.NlJE"

                                   ~                                                                        WHrl'1i: PLAINS. N'E'N YOAK   ,oeot
                                                                                                                               914,5"461.2700

CL                                 ELBCTRONICAIJ..Y FD.ED                                                                       BPBLAW,COM


         Adam Rodriguez
                                   DOC I: _ _ _,....._ __
         ('>14) 287-6145
         II Rodriguez@bp&law com   DATE FILED:
C)
                                                              January 3, 2019
=        Hon. George B. Daniels
         U.S. District Court
         Southern District of New York
         500 Pearl Street, Room 1310
         New York, NY 10007

                   Re:       Request for Atfjournment -Estate oJMeimarisj   et al.   v. Royce) et aL, 18-Cl)4363

         Dear Judge Daniels:

                 This office .represents Defendants Joseph E. Royce and Lawrence A. Bhtte in this matt.er. I write
         further tn the voice mail message we received yesterday from Your chambers, and with the consent of co-
         Defendants Tulia Prieto, TBS Shipping Services Inc., and Guardian Navigation Services Inc. to respectfully
         request that the Initial Pre-Trial Conference, which is currently scheduled for January 9, 2019, be adjourned.
         The Initial Pre-Trial Conference in this matter was originally scheduled for August 1, 2018, but was adjourned
         twice: first to October 2, 2018, and then to January 9, 2019. (ECF Nos. 20, 57, 78.)


                 This matter has been referred to Magistrate Judge Moses for: "general pre-trial management., including
         dispositive motions." (ECF No. 46.) Since the referral, all -0£ the Defendants who have appeared in this matter
         have filed motions to dismiss the Third Amended Complaint. These motions are currently .rub judia before
         Judge Moses. As is clearly set forth in those submissions (ECF Nos. 71, 73, 76, 95-97), there are significant,
         substantive deficiencies with the Third Amended Complaint that cannot be cured by amendment. These
         deficiencies include, but are not limited to, the st:atute of limitations. Thus, the expense and burden of engaging
         in discovery may never be necessary if the motions are decided in Defendants' favor, and, with that in mind, the
         parties in their motions to dismiss also moved for a stay of discovery pending resolution of the motions.
         Moreover, at least three defendants CT aime Leroux, Gruposedai and Technisea) have not yet been served with
         process. (ECF No. 61.) Under such circumstances, discovery could prove to be inefficient and redundant.


                Plaintiffs do not consent to this application because they feel that they "need to go in front of Judge ·
         Daniels to hopefully move this along, rather than be in limbo. It's over 2 months since we all filed our papers."

                 In view of the foregoing, the Defendants respectfully request that the scheduled January 9, 2019 Initial
         Pre-trial Conference be adjourned sim dJ'e, Thank you for yout time and attention to this matter.

                                                                      Respectfully,

                                                              ELEAKLEY PLATI & SCHMIDT, LLP
                                                                       Isl~~
                                                                      Adam Rodriguez
         Cc: Counsel of record vla ECF


     =
